DETAILED ACTION
Claims 1-3, 5-9, 11-15 and 17-18 are pending. 
Claims 4, 10 and 16 are cancelled.
Claims 1-3, 5-9, 11-15 and 17-18 are rejected.
This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar, US Pub. 2018/0241619 in view of Qian et al., US Pub. 2018/0324784 (hereinafter Qian) and further in view of Kant, US Pub. 2015/0117308.

With respect to claim 1, Bedekar teaches a method (fig. 9) for load balancing connections at a Mobility Management Entity (MME) (fig. 4, MME 410), comprising: 
processing, at an MME (MME 410),
data relating to load the MME has attached per peer by gathering connection statistics and extrapolating from the connection statistics a resource to be used ([0043]; [0044], “………..In another embodiment, MME 501 may choose the S1 connection based on a load-balancing fashion. For example, the load balancing may be based on a count of the messages that were recently sent on that connection, or a load value announced by the S1 peer”, the S1 connection chosen is the resource determined by   extrapolating from the connection statistics (i.e. count of the messages that were recently sent on S1 connections corresponding to those front ends that announced their support for the target global eNB ID and target cell ID, or a load value announced by S1 peers corresponding to those front ends that announced their support for the target global eNB ID and target cell ID); and
determining, by a load balancer (fig. 10, processer or control unit 1011; [0068]) associated with the MME, a preferred load balancing arrangement at the MME based on the processing ([0043], “……..In step 540, based on the received HO message, MME 501 can send an HO request for a UE to a target cell in eNB 2. MME 501 may then choose a suitable S1 connection from the multiple S1 connections which have declared or announced the eNB ID or cell ID of interest, for example those connections providing support for eNB2”; [0044], “In certain embodiments, MME 501 may choose the S1 connection based on a round-robin scheduling approach. In a round-robin approach, each S1 connection may be used once, and the use of the S1 connection may be repeated in a circular order. In another embodiment, MME 501 may choose the S1 connection based on a load-balancing fashion. For example, the load balancing may be based on a count of the messages that were recently sent on that connection, or a load value announced by the S1 peer”; See also [0051], [0058], [0061] and [0062]).
Bedekar teaches processing, at an MME, data relating to load the MME has attached per peer by gathering connection statistics and extrapolating from the connection statistics a resource to be used, but is silent on  “the data used by the MME in load balancing is historical data relating to a maximum number of subscribers the MME has attached per peer”.
However, Qian teaches the data used by MME in load balancing is historical data relating to a maximum number of subscribers the MME has attached per peer ([0024], “load balancing ensures that the total number of subscribers serviced by a given MME (of a plurality of available MMEs) is proportional to that MME's capacity………. Therefore, MMEs may assign relative capacity numbers such that the load may be balanced over time. For example, MMEs may use historical data to adjust how much capacity is given to eNodeBs given historical trends. According to another embodiment, the MMEs may communicate in real time regarding the actual load on the network, and adjust relative capacities to balance the load…”, the relative capacity assigned to an eNodeB relates to a maximum number of subscribers the MME has attached for that eNodeB (peer) and accordingly the eNodeB will proportionally assign traffic to the MME based on the received relative capacity (See also [0023]; [0033]); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bedekar system to include the feature “the data used by the MME in load balancing is historical data relating to a maximum number of subscribers the MME has attached per peer”, as disclosed by Qian because the non-uniform assignment of relative MME capacity can allow an operator to manage subscriber distribution at a much more granular level. The overall quality of experience for subscribers can therefore be enhanced due to reduced latency (See Qian: para [0027]).
Bedekar in view of Qian teaches processing, at an MME historical data relating to a maximum number of subscribers the MME has attached per peer by gathering maximum connection statistics and extrapolating from the maximum connection statistics a resource to be used; and determining, by a load balancer associated with the MME, a preferred load balancing arrangement at the MME based on the processing, but is silent on “the processing at the MME is at an MME virtualized Stream Control Transmission Protocol (SCTP) transport layer”.
However, Kant teaches the processing at the MME is at an MME virtualized Stream Control Transmission Protocol (SCTP) transport layer (Fig. 4A, “According to one aspect of this disclosure as illustrated in FIG. 4A, the RAN nodes simply associate their SCTP with a network based SCTP endpoint 400 (or network element) that is located logically between an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) 402 and Evolved Packet Core (EPC) 404 and preferably located at the core network. The SCTP endpoint 400 is capable of scaling a large number of SCTP connections with a single logical address. The Linux Virtual Server (LVS) is an example of such SCTP scaling……. The SCTP end point 400 illustrated in FIG. 4A employs multiple SCTP protocol processing entities but to the RAN node it may appear as a single node. Each SCTP processing entity could be a virtual machine (VM) or logic (410, 412) in a virtualized environment 400. This SCTP endpoint or Virtualized SCTP NNSF (VSN) 400 uses protocol processing entities 410, 412 in a load sharing mode. Each protocol processing entity 410, 412 is capable of extracting the SCTP payload and is capable of receiving SCTP payload from other application”; [0031], “The VSN 400 as described herein and further illustrated in FIG. 5 preferably is located at a network element in the core network (including being integrate with an MME) or the functions of the VSN 400 described herein may be divided among a plurality of network elements in the core network.”, note the VSN 400 may be integrated in the MME).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Bedekar-Qian system to include the feature “the processing at the MME is at an MME virtualized Stream Control Transmission Protocol (SCTP) transport layer”, as disclosed by Kant because it provides a non-access stratum (NAS) node selection function in a core network which exploits its location for availability monitoring and availability-based load balancing (See Kant: para [0001]).


With respect to claim 7, Bedekar teaches a non-transitory computer-readable medium ([0064]; fig. 10, memory 1012]; [0069]-[0070]) containing instructions for providing load balancing connections at a Mobility Management Entity (MME) (fig. 4, MME 410) which, when executed, cause an MME to perform steps (fig. 9) comprising:
processing, at an MME (MME 410),
data relating to load the MME has attached per peer, wherein the processing includes gathering connection statistics and extrapolating from the connection statistics a resource to be used ([0043]; [0044], “………..In another embodiment, MME 501 may choose the S1 connection based on a load-balancing fashion. For example, the load balancing may be based on a count of the messages that were recently sent on that connection, or a load value announced by the S1 peer”, the S1 connection chosen is the resource determined by   extrapolating from the connection statistics (i.e. count of the messages that were recently sent on S1 connections corresponding to those front ends that announced their support for the target global eNB ID and target cell ID, or a load value announced by S1 peers corresponding to those front ends that announced their support for the target global eNB ID and target cell ID); and
determining, by a load balancer (fig. 10, processer or control unit 1011; [0068]) associated with the MME, a preferred load balancing arrangement at the MME based on the processing ([0043], “……..In step 540, based on the received HO message, MME 501 can send an HO request for a UE to a target cell in eNB 2. MME 501 may then choose a suitable S1 connection from the multiple S1 connections which have declared or announced the eNB ID or cell ID of interest, for example those connections providing support for eNB2”; [0044], “In certain embodiments, MME 501 may choose the S1 connection based on a round-robin scheduling approach. In a round-robin approach, each S1 connection may be used once, and the use of the S1 connection may be repeated in a circular order. In another embodiment, MME 501 may choose the S1 connection based on a load-balancing fashion. For example, the load balancing may be based on a count of the messages that were recently sent on that connection, or a load value announced by the S1 peer”; See also [0051], [0058], [0061] and [0062]).
Bedekar teaches processing, at an MME, data relating to load the MME has attached per peer by gathering connection statistics and extrapolating from the connection statistics a resource to be used, but is silent on  “the data used by the MME in load balancing is historical data relating to a maximum number of subscribers the MME has attached per peer”.
However, Qian teaches the data used by MME in load balancing is historical data relating to a maximum number of subscribers the MME has attached per peer ([0024], “load balancing ensures that the total number of subscribers serviced by a given MME (of a plurality of available MMEs) is proportional to that MME's capacity………. Therefore, MMEs may assign relative capacity numbers such that the load may be balanced over time. For example, MMEs may use historical data to adjust how much capacity is given to eNodeBs given historical trends. According to another embodiment, the MMEs may communicate in real time regarding the actual load on the network, and adjust relative capacities to balance the load…”, the relative capacity assigned to an eNodeB relates to a maximum number of subscribers the MME has attached for that eNodeB (peer) and accordingly the eNodeB will proportionally assign traffic to the MME based on the received relative capacity (See also [0023]; [0033]); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bedekar system to include the feature “the data used by the MME in load balancing is historical data relating to a maximum number of subscribers the MME has attached per peer”, as disclosed by Qian because the non-uniform assignment of relative MME capacity can allow an operator to manage subscriber distribution at a much more granular level. The overall quality of experience for subscribers can therefore be enhanced due to reduced latency (See Qian: para [0027]).
Bedekar in view of Qian teaches processing, at an MME historical data relating to a maximum number of subscribers the MME has attached per peer by gathering maximum connection statistics and extrapolating from the maximum connection statistics a resource to be used; and determining, by a load balancer associated with the MME, a preferred load balancing arrangement at the MME based on the processing, but is silent on “the processing at the MME is at an MME virtualized Stream Control Transmission Protocol (SCTP) transport layer”.
However, Kant teaches the processing at the MME is at an MME virtualized Stream Control Transmission Protocol (SCTP) transport layer (Fig. 4A, “According to one aspect of this disclosure as illustrated in FIG. 4A, the RAN nodes simply associate their SCTP with a network based SCTP endpoint 400 (or network element) that is located logically between an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) 402 and Evolved Packet Core (EPC) 404 and preferably located at the core network. The SCTP endpoint 400 is capable of scaling a large number of SCTP connections with a single logical address. The Linux Virtual Server (LVS) is an example of such SCTP scaling……. The SCTP end point 400 illustrated in FIG. 4A employs multiple SCTP protocol processing entities but to the RAN node it may appear as a single node. Each SCTP processing entity could be a virtual machine (VM) or logic (410, 412) in a virtualized environment 400. This SCTP endpoint or Virtualized SCTP NNSF (VSN) 400 uses protocol processing entities 410, 412 in a load sharing mode. Each protocol processing entity 410, 412 is capable of extracting the SCTP payload and is capable of receiving SCTP payload from other application”; [0031], “The VSN 400 as described herein and further illustrated in FIG. 5 preferably is located at a network element in the core network (including being integrate with an MME) or the functions of the VSN 400 described herein may be divided among a plurality of network elements in the core network.”, note the VSN 400 may be integrated in the MME).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Bedekar-Qian system to include the feature “the processing at the MME is at an MME virtualized Stream Control Transmission Protocol (SCTP) transport layer”, as disclosed by Kant because it provides a non-access stratum (NAS) node selection function in a core network which exploits its location for availability monitoring and availability-based load balancing (See Kant: para [0001]).


With respect to claim 13, Bedekar teaches a system for load balancing connections at a Mobility Management Entity (MME), comprising: 
an MME (fig. 4, MME 410); 
a plurality of User Equipments (UEs) (fig. 4, UEs of Cell 1 and Cell 2 which is served by eNB1, eNB2 or another eNB such as eNB3), in communication with the MME; and 
wherein the MME processes at an MME (MME 410),
data relating to load the MME has attached per peer by gathering connection statistics and extrapolating from the connection statistics a resource to be used ([0043]; [0044], “………..In another embodiment, MME 501 may choose the S1 connection based on a load-balancing fashion. For example, the load balancing may be based on a count of the messages that were recently sent on that connection, or a load value announced by the S1 peer”, the S1 connection chosen is the resource determined by   extrapolating from the connection statistics (i.e. count of the messages that were recently sent on S1 connections corresponding to those front ends that announced their support for the target global eNB ID and target cell ID, or a load value announced by S1 peers corresponding to those front ends that announced their support for the target global eNB ID and target cell ID); and
wherein a load balancer (fig. 10, processer or control unit 1011; [0068]) associated with the MME determines a preferred load balancing arrangement at the MME based on the processing ([0043], “……..In step 540, based on the received HO message, MME 501 can send an HO request for a UE to a target cell in eNB 2. MME 501 may then choose a suitable S1 connection from the multiple S1 connections which have declared or announced the eNB ID or cell ID of interest, for example those connections providing support for eNB2”; [0044], “In certain embodiments, MME 501 may choose the S1 connection based on a round-robin scheduling approach. In a round-robin approach, each S1 connection may be used once, and the use of the S1 connection may be repeated in a circular order. In another embodiment, MME 501 may choose the S1 connection based on a load-balancing fashion. For example, the load balancing may be based on a count of the messages that were recently sent on that connection, or a load value announced by the S1 peer”; See also [0051], [0058], [0061] and [0062]).
Bedekar teaches processing, at an MME, data relating to load the MME has attached per peer by gathering connection statistics and extrapolating from the connection statistics a resource to be used, but is silent on  “the data used by the MME in load balancing is historical data relating to a maximum number of subscribers the MME has attached per peer”.
However, Qian teaches the data used by MME in load balancing is historical data relating to a maximum number of subscribers the MME has attached per peer ([0024], “load balancing ensures that the total number of subscribers serviced by a given MME (of a plurality of available MMEs) is proportional to that MME's capacity………. Therefore, MMEs may assign relative capacity numbers such that the load may be balanced over time. For example, MMEs may use historical data to adjust how much capacity is given to eNodeBs given historical trends. According to another embodiment, the MMEs may communicate in real time regarding the actual load on the network, and adjust relative capacities to balance the load…”, the relative capacity assigned to an eNodeB relates to a maximum number of subscribers the MME has attached for that eNodeB (peer) and accordingly the eNodeB will proportionally assign traffic to the MME based on the received relative capacity (See also [0023]; [0033]); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bedekar system to include the feature “the data used by the MME in load balancing is historical data relating to a maximum number of subscribers the MME has attached per peer”, as disclosed by Qian because the non-uniform assignment of relative MME capacity can allow an operator to manage subscriber distribution at a much more granular level. The overall quality of experience for subscribers can therefore be enhanced due to reduced latency (See Qian: para [0027]).
Bedekar in view of Qian teaches processing, at an MME historical data relating to a maximum number of subscribers the MME has attached per peer by gathering maximum connection statistics and extrapolating from the maximum connection statistics a resource to be used; and wherein a load balancer associated with the MME determines a preferred load balancing arrangement at the MME based on the processing, but is silent on “the processing at the MME is at an MME virtualized Stream Control Transmission Protocol (SCTP) transport layer”.
However, Kant teaches the processing at the MME is at an MME virtualized Stream Control Transmission Protocol (SCTP) transport layer (Fig. 4A, “According to one aspect of this disclosure as illustrated in FIG. 4A, the RAN nodes simply associate their SCTP with a network based SCTP endpoint 400 (or network element) that is located logically between an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) 402 and Evolved Packet Core (EPC) 404 and preferably located at the core network. The SCTP endpoint 400 is capable of scaling a large number of SCTP connections with a single logical address. The Linux Virtual Server (LVS) is an example of such SCTP scaling……. The SCTP end point 400 illustrated in FIG. 4A employs multiple SCTP protocol processing entities but to the RAN node it may appear as a single node. Each SCTP processing entity could be a virtual machine (VM) or logic (410, 412) in a virtualized environment 400. This SCTP endpoint or Virtualized SCTP NNSF (VSN) 400 uses protocol processing entities 410, 412 in a load sharing mode. Each protocol processing entity 410, 412 is capable of extracting the SCTP payload and is capable of receiving SCTP payload from other application”; [0031], “The VSN 400 as described herein and further illustrated in FIG. 5 preferably is located at a network element in the core network (including being integrate with an MME) or the functions of the VSN 400 described herein may be divided among a plurality of network elements in the core network.”, note the VSN 400 may be integrated in the MME).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Bedekar-Qian system to include the feature “the processing at the MME is at an MME virtualized Stream Control Transmission Protocol (SCTP) transport layer”, as disclosed by Kant because it provides a non-access stratum (NAS) node selection function in a core network which exploits its location for availability monitoring and availability-based load balancing (See Kant: para [0001]).


With respect to claims 2, 8 and 14, Bedekar teaches further comprising processing an eNodeB Identifier (ID) in a setup request, wherein processing an eNodeB identifier includes looking into an eNodeB ID in an S1 Setup Request ((fig 5. Steps 510 and 520); {0041], “In FIG. 5, MME 501 may receive an S1 setup message in step 510 from RAN S1 front end instance 1 (SFE1) 502. The S1 setup message may include an eNB1 ID, an eNB2 ID, as well as TAC1 and TAC2. In addition, in step 520, MME 501 may receive an S1 setup from RAN S1 front end instance (SFE2) 503. The S1 setup message received in step 510 and/or step 520 may include an eNB1 ID, an eNB2 ID, as well as TAC1 and TAC2. In other words, both SFE1 and SFE2 announce or declare support for eNB1 and eNB2, as well as their associated TACs”, MME receives setup messages).


With respect to claims 6, 12 and 18, Bedekar teaches wherein determining a preferred load balancing arrangement includes at least one of: using various measures of load to determine how and when to balance MMEs ([0044],  “MME 501 may choose the S1 connection based on a round-robin scheduling approach. In a round-robin approach, each S1 connection may be used once, and the use of the S1 connection may be repeated in a circular order. In another embodiment, MME 501 may choose the S1 connection based on a load-balancing fashion. For example, the load balancing may be based on a count of the messages that were recently sent on that connection, or a load value announced by the S1 peer”, “count of messages” and “load value” are different measures of load); balancing other SCTP flows in addition to MME traffic; balancing the traffic in conjunction with other traffic heading into the virtualized MME, including with 2G/3G/4G/S5G/Wi-Fi control plane traffic; and using other IP traffic or memory load or process limits or backhaul limits or CPU load 


Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar in view of Qian, further in view of Kant and further in view of Liu, US Pub. 2015/0296547.

With respect to claims 3, 9 and 15, Bedekar teaches further comprising  processing Tracking Area Code (TAC) information in a setup request which an eNodeB is supporting against a configured TAC for nodes at the MME (fig. Steps 510 and 520); [0041], “In FIG. 5, MME 501 may receive an S1 setup message in step 510 from RAN S1 front end instance 1 (SFE1) 502. The S1 setup message may include an eNB1 ID, an eNB2 ID, as well as TAC1 and TAC2. In addition, in step 520, MME 501 may receive an S1 setup from RAN S1 front end instance (SFE2) 503. The S1 setup message received in step 510 and/or step 520 may include an eNB1 ID, an eNB2 ID, as well as TAC1 and TAC2. In other words, both SFE1 and SFE2 announce or declare support for eNB1 and eNB2, as well as their associated TACs”, MME receives setup messages); and wherein processing the TAC information includes allocating a high capacity resource ([0048], “…..The MME may then look up TAI for the UE, as shown in step 760, for which data has arrived. For example, if the information corresponds to TAC1, the MME paging policy may determine specific eNBs within the TAC1 for paging…… In order to page the chosen eNB, in step 770, MME 702 may choose one or more of the multiple S1 connections which have declared support of the relevant eNB or TAC. MME 702 may choose SFE2 704”, one or more multiple S1 connections correspond to “allocating a high capacity resource”; [0049], MME can also assign S1 connections).  Bedekar in combination with Qian and Kant is silent on “allocating the high capacity resource if the TAC corresponds to a HENBGW”.
However, Liu teaches allocating the high capacity resource if the TAC corresponds to a HENBGW ([0046], “the present document provides a method for increasing the capacity of the gateway HeNB GW in the LTE standard Femto system, which expands the HeNB GW capacity through establishing multiple S1 links between the HeNB GW and the MME”, although initiated by the HENBGW, the MME which performs load balancing can also assign S1 connections as indicated in para [0049] of Bedekar;  fig. 4, steps S203 and S204; [0052]-[0053]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Bedekar-Qian-Kant system to include the feature “allocating the high capacity resource if the TAC corresponds to a HENBGW”, as disclosed by Liu because it provides a method and apparatus for increasing the capacity of the HeNB gateway in a Femto cell system (See para [0032]).


Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar in view of Qian, further in view of Kant and further in view of Gupta et. al, US Pub. 2017/0235585 (hereinafter Gupta).

With respect to claims 5, 11 and 17, Bedekar in combination with Qian and Kant is silent on “further comprising at least one of: providing the load balancer at a multi-MME server, MME virtualization server, or cloud coordination server, and providing the load balancer as a separate software module located on the same hardware as the cloud coordination server or as a separate software process located at the cloud coordination server”.
However, Gupta teaches further comprising at least one of: providing the load balancer at a multi-MME server, MME virtualization server, or cloud coordination server, and providing the load balancer as a separate software module located on the same hardware as the cloud coordination server or as a separate software process located at the cloud coordination server (fig. 7, Virtual Network Function (VF) (MME) 720 with Load Balancers as separate modules (software process) of VF (MME) 720. Also,  cloud orchestrator 710 arranges various cloud components. The modules can be located on the same hardware; [0047]; figs. 3 & 5; [0041], “As shown in the block diagram 500 of FIG. 5, each virtual network function of the service chain, including the MME 510, the SGW 520 and the PGW 530, can independently decide which virtual machine is used based on device identity. For simplicity, the ICMP engine and load balancer functions are not shown”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Bedekar-Qian-Kant system to include the feature “further comprising at least one of: providing the load balancer at a multi-MME server, MME virtualization server, or cloud coordination server, and providing the load balancer as a separate software module located on the same hardware as the cloud coordination server or as a separate software process located at the cloud coordination server”, as disclosed by Gupta because  the Gupta system focuses on design of a specific virtual network function via customized virtual machines for different types of applications (See Gupta: para [0026]).


	
Response to Arguments
The applicant’s arguments are moot in view of the new grounds of rejection introduced in this office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        11/3/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477